Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 1 of 9 PageID: 2849




                                                                            [Docket No. 79]

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



  GREG MANNING,

                    Plaintiff,
                                                           No. 17-2824 (RMB/MJS)
  v.

  SAFELITE FULFILLMENT, INC., et al.                               OPINION

                  Defendants.



 APPEARANCES:

 Smith Eibeler, LLC
 By:   Christopher J. Eibeler, Esq.
 101 Crawford Corner Road
 Holmdel, NJ 07733
       Attorney for Plaintiff

 Porzio, Bromberg & Newman, P.C.
 By:    Emre Polat, Esq.
        Kerri Ann Wright, Esq.
 100 Southgate Parkway
 Morristown, NJ 07962
        Attorneys for Defendant


 BUMB, UNITED STATES DISTRICT JUDGE:

       Before the Court are Defendants Safelite Fulfillment Inc.’s (“Safelite”) and Nick

 Moran’s (“Moran”) (collectively “Defendants”) Objections to Magistrate Judge Matthew J.

 Skahill’s Report and Recommendation [Docket No. 79.] For the reasons set forth in the

 Opinion below, the Court will adopt Judge Skahill’s Recommendation, but submit the issue




                                             1
Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 2 of 9 PageID: 2850




 of Plaintiff Greg Manning’s (“Plaintiff” or “Manning”) intent to deprive Defendants of

 relevant evidence to the jury.

 I.     BACKGROUND

        Judge Skahill previously detailed the factual background of this dispute in the Report

 and Recommendation (“R&R”) on Defendants’ Motion for Judgment Based on Plaintiff’s

 Spoliation of Evidence Pursuant to Rule 37(e). [See Docket No. 79.] Finding no objection to

 the factual background set forth in the R&R, and finding no clear error, the Court adopts the

 R&R’s factual findings. In addition, the Court will now address only the facts relevant to

 resolving Defendants’ Objections to the R&R.

        Both parties agree that Plaintiff failed to produce and destroyed: (1) e-mails to

 Safelite representatives Greg Byrd and Danielle Sennet; (2) e-mails to Clear Vision Auto

 Glass (“Clear Vision”), a Safelite competitor that Plaintiff was seeking a job with; (3) e-

 mails to Nicholas Walters, a former Safelite employee; (4) Facebook messages to Stephen

 McCafferty, a Safelite employee; and (5) additional e-mails from Plaintiff’s personal e-mail

 account. [Id. at 7.] But some of these communications were, at least partially, recoverable.

 Defendants issued a subpoena to Clear Vision and received the otherwise lost e-mails. [Id. at

 9.] Similarly, Plaintiff stated in his deposition that he “received documents from Nicholas

 Walters via e-mail regarding the warranty job that led to his (Plaintiff’s) termination.” [Id. at

 10.] Although the e-mails themselves were not recovered, the e-mail attachments were. [Id.]

 All other communications remain lost.

 II.    LEGAL STANDARD

        A. Spoliation Standards

        Spoliation is the “destruction or significant alteration of evidence, or the failure to

 preserve property for another’s use as evidence in pending or reasonably foreseeable


                                                2
Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 3 of 9 PageID: 2851




 litigation.” Mosaid Techs., Inc. v. Samsung Elecs. Co., Ltd., 348 F. Supp. 2d 332, 335

 (D.N.J. 2004). Federal Rules of Civil Procedure 37(e) governs the spoliation of

 Electronically Stored Information (“ESI”). Rule 37(e) states:

        (e) Failure to Preserve Electronically Stored Information. If
        electronically stored information that should have been preserved in the
        anticipation or conduct of litigation is lost because a party failed to take
        reasonable steps to preserve it, and it cannot be restored or replaced
        through additional discovery, the court:

               (1) upon finding prejudice to another party from loss of the
               information, may order measures no greater than necessary to
               cure the prejudice; or

               (2) only upon finding that the party acted with the intent to
               deprive another party of the information’s use in the litigation
               may:

                       (A) presume that the lost information was unfavorable to
                       the party;

                       (B) instruct the jury that it may or must presume the
                       information was unfavorable to the party; or

                       (C) dismiss the action or enter a default judgment.

 Fed. R. Civ. P. 37(e).

        When a district court finds that a party has spoliated evidence, it has the authority to

 fashion an appropriate sanction to remedy the damage. Mosaid Techs., 348 F. Supp. 2d at

 335. The Third Circuit requests courts to select “the least onerous sanction corresponding to

 the willfulness of the destructive act and the prejudice suffered by the victim.” See Schmid

 v. Milwaukee Elec. Tool Corp., 13 F.3d 76, 79 (3d Cir. 1994); Paramount Pictures Corp. v.

 Davis, 234 F.R.D. 102, 111 (E.D. Pa. 2005).

        District courts evaluate three factors when considering Rule 37 sanctions: (1) the

 degree of fault of the party who altered or destroyed the evidence; (2) the degree of prejudice




                                                 3
Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 4 of 9 PageID: 2852




 suffered by the opposing party; and (3) whether there is a lesser sanction that will avoid

 substantial unfairness to the opposing party and, where the offending party is seriously at

 fault, will serve to deter such conduct by others in the future. GN Netcom, Inc. v.

 Plantronics, Inc., 930 F.3d 76, 82 (3d Cir. 2019). The Court may impose Rule 37(e)(1)

 sanctions only if a party’s spoliation prejudiced an opposing party. Moreover, the Court

 may impose the harsher 37(e)(2) sanctions only if the spoliator acted in bad faith. A showing

 of bad faith, or an intent to deprive, requires that “the spoliating party ‘intended to impair

 the ability of the potential defendant to defend itself.’” Schmid, 13 F.3d at 80.

        A finding of prejudice requires a showing that the spoliation materially affected the

 substantial rights of the non-spoliating party by harming the party’s ability to present its

 case. Micron Tech., Inc. v. Rambus Inc., 645 F.3d 1311, 1328 (Fed. Cir. 2011). When a

 party moving for spoliation sanctions cannot offer “plausible, concrete suggestions as to

 what [the lost] evidence might have been,” the Court is unable to find prejudice. GN

 Netcom, Inc., 930 F.3d at 83.

        B. Objection Standards

        When a party objects to a Magistrate Judge’s Report and Recommendation, the

 Court must review those portions de novo. Equal Emp. Opportunity Comm’n v. City of

 Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)). In the absence

 of an objection, the Court will review the Report and Recommendation for clear error. Fed.

 R. Civ. P. 72(b) Advisory Committee Notes; see Henderson v. Carlson, 812 F.2d 874, 878




                                                 4
Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 5 of 9 PageID: 2853




 (3d Cir. 1987) (explaining that the courts should review recommendations in some manner

 regardless of whether objections were filed).

 III.   ANALYSIS

        Judge Skahill’s R&R reviewed Plaintiff’s deletion of Electronically Stored

 Information (“ESI”) to determine whether (1) certain e-mails and Facebook Messages were

 spoliated, (2) if so, whether such spoliation prejudiced Defendants, (3) if so, whether

 Plaintiff deleted the communications with an intent to deprive Defendants of the

 information’s use in the litigation, and (4) if so, the appropriate sanctions. The R&R found

 that Plaintiff’s e-mails to Nicholas Walters and Facebook messages to Stephen McCafferty

 were spoliated. [Docket No. 79, at 21.] Judge Skahill then determined that Plaintiff’s

 deletion of his Facebook messages to Stephen McCafferty prejudiced the Defendant, but

 that Plaintiff did not delete these messages with an intent to deprive Defendants of the ESI.

 [Id. at 24, 29.] Absent an intent to deprive, sanctions were only available under Rule

 37(e)(1). So, Judge Skahill found that the appropriate sanction would be to allow

 Defendants to present evidence of the deleted Facebook messages to the jury at trial. [Id. at

 31.] Moreover, the R&R concluded that Plaintiff’s deletion of his e-mails to Walters and

 Clear View was not prejudicial to Defendants. [Id. at 25].

        Defendants filed several objections to the R&R. First, Defendants object to Judge

 Skahill’s finding that Plaintiff deleted his Facebook Messages without an intent to deprive.

 [Docket No. 81, at 3-6.] Second, Defendants object to the R&R’s legal standard in

 determining the issue of prejudice. [Id. at 6-8.] Third, Defendants object to the R&R insofar

 as it understates “the degree and extent of the prejudice created by Plaintiff’s decision to

 withhold and then delete all of his e-mails and social media activity”—particularly his




                                                 5
Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 6 of 9 PageID: 2854




 communications with Walters and Clear Vision [Id. at 8-9.] Finally, Defendants argue that

 Judge Skahill erred in recommending an insufficient sanction. [Docket No. 81, at 12-13.]

 The Court will consider each of these in turn.

        A. Objection to the R&R’s Legal Standards

        Defendants argue that the R&R’s legal standard did not properly account for the

 2015 Amendments to Fed. R. Civ. P. 37. In particular, they contend that Judge Skahill

 erred in using the Medeva Pharma standards because that case predates the 2015

 Amendments. As a result, Defendants argue that the R&R improperly placed the burden of

 establishing both prejudice and the content of the lost information on the party seeking

 sanctions—here, the Defendants.

        In response, Plaintiff correctly notes that the Third Circuit later affirmed Medeva

 Pharma’s standard of review in GN Netcom, Inc. v. Platronics, Inc., 930 F.3d 76 (3d Cir.

 2019). [Docket No. 82, at 8.] Indeed, both Opinions rely on the Third Circuit’s decision in

 Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76 (3d Cir. 1994). GN Netcom is a 2019

 decision, thus largely rebutting Defendants’ argument that the 2015 Amendment to the

 Federal Rules of Civil Procedure rendered the standard set out by Medeva Pharma obsolete.

 To the extent that Defendants rely on a blanket-objection that Medeva Pharma is “bad

 law,” that objection is overruled.

        With respect to the burden of establishing prejudice and identifying the lost content,

 Defendants’ argument relies on the 2015 Advisory Committee Notes:

        Determining the content of lost information may be a difficult task in some
        cases, and placing the burden of proving prejudice on the party that did not
        lose the information may be unfair.




                                                  6
Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 7 of 9 PageID: 2855




 Fed. R. Civ. P. Advisory Committee Notes, Fed. R. Civ. P. 37. Although this is all that

 Defendants cite in their brief, it is an incomplete recitation of the Note. Indeed, the

 Advisory Committee Notes continues:

          In other situations, however, the content of the lost information may be
          fairly evident, the information may appear to be unimportant, or the
          abundance of preserved information may appear sufficient to meet the
          needs of all parties. Requiring the party seeking curative measures to prove
          prejudice may be reasonable in such situations. The rule leaves judges with
          discretion to determine how best to assess prejudice in particular cases.

 Id.

         District courts within the Third Circuit have imposed the burden of proving

 prejudice on the moving party. Accurso v. Infra-Red Servs., Inc., 169 F. Supp. 3d 612, 623

 n.6 (E.D. Pa. 2016). See also Fuhs v. McLachlan Drilling Co., No. 16-376, 2018 WL

 5312760, at *12 (W.D. Pa. Oct. 26, 2018) (holding that “. . . the burden is on Defendants ‘to

 show that spoliation occurred and what sanctions are appropriate.’”); Lexpath Techs.

 Holdings, Inc. v. Welch, No. 13-5379, 2016 WL 4544344, at *4 (D.N.J. Aug. 30, 2016)

 (holding that “[t]he burden is on the moving party to show that spoliation occurred and

 what sanctions are appropriate.”). Accordingly, Judge Skahill did not err in imposing this

 burden on Defendants.

         Upon its own de novo review of Defendants’ arguments, the Court finds that

 Defendants bear the burden of establishing prejudice with respect to Plaintiff’s

 communications with Walters and Clear Vision.1 The Court reaches this decision because

 Plaintiff’s communications with Walters and Clear Vision have been at least partially

 restored to some extent. If Defendants believe that the recovered communications and


 1
         Neither party objected to the R&R’s finding that Defendants were prejudiced by Plaintiff’s deletion of
 his Facebook messages with McCafferty, and the Court finds no clear error in that determination. In addition,
 Defendants have conceded Plaintiff’s e-mails to Byrd and Sennet were not spoliated. [See Docket No. 77.]


                                                       7
Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 8 of 9 PageID: 2856




 attachments are insufficient to avoid prejudice, they must establish why. But they have not

 done so. Instead, Defendants speculate that there must be more information and that

 information must be harmful to Plaintiff’s case.

        B. Objections to Plaintiff’s Intent to Deprive and Appropriate Sanctions

        After careful consideration of the Report and Recommendation [Docket No.

 79], Defendants’ Objections [Docket No. 81], and Plaintiff’s Response to

 Defendants’ Objections [Docket No. 82], the Court reserves judgment with respect to

 whether Plaintiff deleted his communications with an intent to deprive Defendants of

 the information’s use and the appropriate sanctions, if any. At trial, the Court will

 submit to the jury the issue of whether Plaintiff acted with an intent to deprive

 Defendants of relevant evidence when he deleted his Facebook messages. This

 process is outlined by the 2015 Advisory Notes:

         Subdivision (e)(2) requires a finding that the party acted with the intent to
         deprive another party of the information’s use in the litigation. This finding
         may be made by the court when ruling on a pretrial motion, when
         presiding at a bench trial, or when deciding whether to give an adverse
         inference instruction at trial. If a court were to conclude that the intent
         finding should be made by a jury, the court’s instruction should make clear
         that the jury may infer from the loss of the information that it was
         unfavorable to the party that lost it only if the jury first finds that the party
         acted with the intent to deprive another party of the information’s use in
         the litigation. If the jury does not make this finding, it may not infer from
         the loss that the information was unfavorable to the party that lost it.

 Fed. R. Civ. P. Advisory Committee Notes, Fed. R. Civ. P. 37 (emphasis added).

     Similarly, the Court reserves judgment with respect to the appropriate

 sanction(s) in this case, which it will consider from the jury’s intent finding. Until

 such time, the Court cannot appropriately assign a Rule 37(e) sanction, and it

 therefore declines to rule on the appropriate sanction(s) for the spoliated, prejudicial




                                                  8
Case 1:17-cv-02824-RMB-MJS Document 85 Filed 08/11/21 Page 9 of 9 PageID: 2857




 Facebook messages sent to McCafferty as well as the spoliated e-mails exchanged

 with Walters.

 IV.    CONCLUSION

        Thus, for the foregoing reasons, Judge Skahill’s Report and Recommendation is

 ADOPTED, but judgment is RESERVED, in part, pending the jury’s verdict concerning

 Plaintiff’s intent to deprive. An appropriate Order accompanies this Opinion.



 Dated: August 11, 2021                           s/Renée Marie Bumb
                                                  RENÉE MARIE BUMB
                                                  United States District Judge




                                              9
